Title: Thomas Jefferson to Thomas Eston Randolph, 15 March 1817
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello
Mar. 15. 17.
          
          Your letter of the 10th was handed to me yesterday afternoon only 
          when the Shadwell mills were built, the rent was settled on great enquiry made in this state as well as in those North of us, at one out of every 24. Barrels of flour expected to be manufactured, and to be taken at the place of sale. we supposed the Shadwell mills would manufacture 5000. Barrels of which, according to this proportion, 208⅓ would go to the landlord, and 4791⅔ remain to the miller and his customers, if he worked on commission, or to the miller himself, if he purchased. you say in your letter ‘the prevailing opinion among farmers, merchants, and millers, since the return of peace is that wheat cannot be lower than 6/. which will be 6.D. pr barrel, for flour, and it may be much higher.’ suppose this to be correct. when flour is at its lowest price of 6.D. the landlord recieves 6. times 208⅓, or 1250. D the miller 6. times 4791⅔ or 28,750.D if flour rises 1.D. say to 7.D. the landlord recieves 208⅓ D more, the miller 4791⅔ D more if it rises 2.D. say to 8.D. the landlord recieves twice 208⅓ more, the miller twice 4791⅔ more if it rises 3.D. say to 9.D. the landlord recieves three times 208⅓ more, the miller 3. times 4791⅔ more thus, for every dollar more recieved by the landlord, the miller gets 23. additional, gaining always by a rise in price 23. times as much as the landlord does.
          the rent is properly fixed in flour, because it is safest and right that the landlord and tenant should share the loss as well as gain proportionably, and to guard both against the fluctuations of market and money. our money is no longer to be trusted as a measure of value, but from day to day. and it seems it is to become less so, as I am assured it is a general sentiment of the legislature to permit, at their next session, every one who will, to set up a bank. the deluge of paper then is to be without limits. when the Shadwell mills were built, 13. or 14. years ago, 1250.D. would have procured more capital, say of land or negroes, than the double of that sum now. this shews how unjust it would be to pay me now a rent of only 1250.D. but the half in value of what was then correctly settled. 5. Barrels were afterwards added to the 208⅓ by  particular stipulation as interest on the cost of the store house, subsequently built. I cannot therefore agree to have any thing to do with a money rent. I assure you at the same time, that I sincerely wish you to retain the mill. it is neither my interest or desire to be frequently changing tenants. but still a rent, once established on sound principles, must be stable, and cannot be permitted to fluctuate with the momentary ups and downs of circumstances.   I might perhaps agree to a part of the sacrifice suggested in your last proposition, that of finding barrels for the rent-flour, which I can do within myself, while from you they require cash; this will be a reduction of near 100.D. but further than this I cannot change the established terms.
          As to the competition of new mills, they cannot increase as fast as the production of wheat: and, if business be as well done at the Shadwell mills, these will be preferred to those off from the river, because being at the landing from whence the  produce is to be water-borne, they save the farmer the trouble of a 2d trip with his teams to move the flour it to the waterside, often distant from him. the lower mills on the river certainly have the natural advantage of a shorter water carriage to market. but the difference is added to their land carriage, by their being that much further from the rich producing country. the farmer will gladly save this additional labor to his teams, by stopping at the nearest mill from which his produce can be water-borne.
          These views, which I believe to be sound, will, I hope, have their weight with you, and I pray you to accept the assurance of my affectionate and respectful attachment.
          Th: Jefferson
        